DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
Applicant's arguments filed 6/28/2022  have been fully considered but they are not persuasive. 

On page 8 of the remark, applicant argued: “Applicant respectfully notes that the Examiner's argument is based on a logical fallacy. In particular, the Examiner turns the proposition of Paragraph [0022] - that some VMs are run inside of containers - on its head, and apparently uses it to conclude that "a VM container can thus run only a VM inside the container". Nothing in Paragraph [0022] or the art cited by the Examiner supports that conclusion.”

Applicant appeared to have a narrow claim construction .  Under BRI, if a VM only contains a VM.   Why (under BRI) a VM cannot be a VM container? 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a data center because a data center is a common IT infrastructure in the world. 
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 6, it is not clear what “the hyperconverged system is a data center” should be construed as.  Claim 8 appears to suggest that a hyperconverged system is something that can be implemented on a server. This is not sensible.  How can one implement a data center on a server?  Applicant is requested to explain what a hyperconverged system is in his next response. 

For the purpose of this examination, it is assumed that hyperconvergence is an IT infrastructure framework for integrating storage, networking and virtualization computing in a data center as suggested in [0002]. 

As per claim 8, it is not clear what “implementing a hyperconverged system on the at least one server by loading a plurality of containers onto a memory device associated with the server” should be construed as. 

Claim 13 appears to suggest that a hvperconverged system is a data center.  How can one implement a data center on a server?

As per claim 14, see rejection on claim 8. 

All dependent claims (not mentioned above) are rejected by virtue of base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali (Virtualization with KVM. In: Practical Linux Infrastructure. Apress, Berkeley, CA) (hereinafter Ali).

As per claim 1, Ali teaches: 

A hyperconverged system, comprising: 
a plurality of containers, wherein each container includes a virtual machine (VM) and a virtualization solution module (Ali, pg 52, 56, Figure 3-1 VM1-5—a kernel in CentOS can be seen as a virtualization solution module).

As per claim 2, Ali teaches: 

The system of claim 1 (see rejection on claim 1), wherein the virtualization solution module includes a loadable kernel module (Ali, pg 52, Figure 3-1 OS).

As per claim 3, Ali teaches: 

The system of claim 2 (See rejection on claim 2), wherein the loadable kernel module provides the core virtualization infrastructure. (Ali, pg 52, Figure 3-1 OS—infrastructures OS provides can be seen as core virtualization infrastructure).

As per claim 4, Ali teaches: 

The system of claim 2 (See rejection on claim 2), wherein the virtualization solution module further includes a processor specific module (Ali, pg 56—qemu-kvm.x86_64).

As per claim 5, Ali teaches: 

The system of claim 1 (see rejection on claim 1), wherein the virtualization solution module is a KVM module (Ali, pg 56—qemu-kvm.x86_64).


As per claim 7, see rejection on claim 1. 

As per claim 8, Ali teaches: 

A method for implementing a hyperconverged system, comprising: 
providing at least one server (Ali, pg 52, 56—a server exists in order to run all the processes), ; and 
implementing a hyperconverged system on the at least one server by loading a plurality of containers onto a memory device associated with the server (Ali, pg 52, 56, 59—hard drives can be seen as memory), wherein each container includes a virtual machine (VM) and a virtualization solution module (See rejection on claim 1).

As per claim 9, see rejection on claim 2. 

As per claim 10, see rejection on claim 3. 

As per claim 11, see rejection on claim 4. 

As per claim 12, see rejection on claim 5. 

As per claim 14, see rejection on claim 1. 

As per claim 15, see rejection on claim 2. 

As per claim 16, see rejection on claim 3. 

As per claim 17, see rejection on claim 4. 

As per claim 18, see rejection on claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Applicant Admitted Prior Art (Background, Spec) (hereinafter AAPA).

As per claim 6, Ali teaches: 

The system of claim 1 (see rejection on claim 1).

Ali does not expressly teach:
 wherein the hyperconverged system is a data center.

However, AAPA discloses: 
wherein the hyperconverged system is a data center (AAPA, [0002]).

Both AAPA and Ali pertain to the art of virtualization.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a data center because a data center is a common IT infrastructure in the world today. 

As per claim 13, see rejection on claim 6. 

As per claim 19, see rejection on claim 6. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196